Bloodworth, J.
1. The bill of exceptions contains no assignment of error upon tile judgment overruling the plea in abatement.
2. The court did not err in allowing in evidence the confession of the defendant, referred to in the amendment to the motion for a new trial.
3. In the light of the entire charge, there is no error in the failure of the judge to give to the jury the legal definition of a reasonable doubt; or in his failure to give in charge § 1062 of the Penal Code of 1910; or in his failure to instruct the jury that burglary is a reducible felony.
4. The evidence amply authorized the verdict, and the refusal to grant a new trial was not error.

Judgment affirmed.


Broyles, G. J., and Lulce, J., concur.

J. P. Knight, for plaintiff in error.
II. G. Morgan, solicitor-general, E. D. Rivers, contra.